Citation Nr: 0525079	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a 
splenectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (RO).


FINDINGS OF FACT

1.  The veteran's service medical records reveal no reports 
of spleen pain or other symptoms, or any treatment for a 
spleen disorder.

2.  The veteran underwent an elective splenectomy in October 
1985.

3.  The weight of the medical evidence of record does not 
show that the veteran's residuals of splenectomy are related 
to his time in active military service.


CONCLUSION OF LAW

Residuals of splenectomy were not incurred in active military 
service.  38 U.S.C.A. §  1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, complete notice to the 
veteran as required under the provisions of the VCAA was not 
done in this case until later in the claims process.  
Nevertheless, VA notified the veteran by letters dated in 
November 2001 and May 2004 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Although the duty to assist includes providing a 


medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, a VA 
examination was not accorded the veteran in this case because 
the physical examination evidence necessary to make a 
decision on the claim was already of record.  As such, only a 
VA medical opinion was requested, and it was obtained in 
March 2005.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110, (West 2002); 38 
C.F.R. § 3.303.

The veteran seeks service connection for residuals of 
splenectomy.  Specifically, he alleges that while he was in 
service in Vietnam, he was exposed to leeches.  He asserts 
that this exposure caused the splenic cyst he developed and 
eventually had removed in October 1985, and that the cyst was 
echinococcal in nature.

Review of the veteran's service medical records revealed no 
complaints of spleen pain or other symptoms, and no diagnoses 
of or treatment for a spleen disorder.  Subsequent to 
service, a January 1985 private hospital operative report 
showed that the veteran underwent an emergency appendectomy.  
At that time, a flat plate x-ray showed calcification on the 
right upper quadrant of the abdomen.  The veteran's 
appendectomy surgeon, Dr. B. K., thought that the 
calcification was probably a splenic cyst.  A July 1985 
abdominal ultrasound by a private radiologist, Dr. S. R., 
found a cyst, which Dr. S. R. indicated that based on its 
large size was likely splenic.  Dr. S. R. also stated that it 
was "developmental in origin, or related to previous trauma 
and actual representative of old hematoma."  Dr. S. R. 
concluded that it was likely of benign etiology.

A September 1985 abdomen computed tomography (CT) scan report 
documented "a rather thick walled calcified structure in the 
upper aspect of the spleen . . . configuration may reflect an 
echinococcal cyst or post-traumatic or hemorrhagic cyst of 
the spleen and presumably is of long-standing duration in 
view of the extensive calcification."  The radiologist's 
impression was that the cyst was a heavily calcified splenic 
mass, which in view of the primarily peripheral calcification 
probably reflected splenic cysts post hemorrhagic or 
traumatic in nature.  However, it was noted that the 
possibility of echinococcis would need to be considered.

An October 1985 letter from Dr. J. M. stated that "should 
[the cyst found in the September 1985 CT scan] be an 
echinococcal cyst, it could cause tremendous problems were it 
to rupture," (emphasis added) and recommended that it should 
be determined preoperatively whether the cyst was 
echinococcal.  In the October 1985 operative report from the 
veteran's elective splenectomy, Dr. S. S. stated that the 
splenic cyst was probably echinococcal in origin.  However, a 
November 1985 laboratory pathology report stated that "a 
etiological agent cannot be demonstrated 
. . . . The remaining parenchyma of the spleen shows normal 
morphological features.  There is nothing to suggest a 
neoplastic process."  The diagnosis was a calcified cyst of 
the spleen.

A December 1985 medical opinion letter by Dr. S. S. stated 
that the veteran had been seen in October 1985 for "a very 
large splenic cyst detected on routine abdominal x-rays and 
presumed to be echinococcal in origin.  This stemmed 
certainly from his years in Vietnam, during the war there."  
July 2002 correspondence from Dr. B. K., the surgeon who 
conducted the veteran's emergency appendectomy, stated that 
he noticed that the veteran had splenomegaly (swollen spleen) 
during the veteran's appendectomy, and that he had asked the 
veteran's wife afterwards if the veteran had been "out of 
the country."  Dr. B. K. stated that this was because 
"splenomegaly can be caused by some kinds of infectious 
diseases such as malaria or parasitic disease."  However, he 
stated that he only treated the appendicitis, not the spleen.

Thereafter, a May 2004 medical opinion letter from Dr. B.K. 
stated that while he did remember that the veteran had a 
splenomegaly when the veteran's appendectomy was performed, 
he could not say that the splenomegaly was caused by 
infectious origin.  

A March 2005 VA medical examiner's opinion report stated that 
he reviewed the entirety of the veteran's service and 
postservice medical records, and concluded that, based on the 
postoperative pathology report on the removed splenic cyst, 
and the lack of conclusive, objective diagnoses by the 
veteran's private physicians around the time of the 
splenectomy, there was no definitive diagnosis of 
echinoccosis, nor was there any direct evidence of 
echinococcal involvement.  The VA examiner also found that 
the veteran's claimed relationship between leeches and 
echinococcis was undocumented in medical literature, and 
unlikely.  He affirmed this by referencing objective medical 
reference materials, which confirmed that the type of 
parasite known to cause echinococcis did not exist in 
southeast Asia. 

The weight of the medical evidence of record does not support 
a finding that the veteran's splenic cyst was echinococcal in 
nature, or that his splenectomy was related to his time in 
active military service resulted from an incident in service.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (It is the 
responsibility of the [Board] to assess the credibility and 
weight to be given the evidence); see also Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992).  The medical opinions of 
Drs. B. K. and J. M. are speculative.  While Dr. B. K. stated 
that the veteran's splenetic cyst was "probably" 
echinococcal, there was no definite pathology shown to prove 
that the cyst's origin was parasitic in nature; he also 
confirmed in his May 2004 letter that he could not tell at 
that time of the appendectomy whether the cyst was 
echinococcal.  Dr. J. M. discussed the danger of the cyst in 
the event it was echinococcal, but requested additional 
testing, and did not state conclusively that the cyst was 
indeed echinococcal.  Finally, Dr. S. R., the radiologist, 
concluded from the abdominal ultrasound that the veteran had 
a splenic cyst, which was likely benign; he did not opine as 
to any echinococcal origin.

Further, although Dr. S. S. opined that the veteran's cyst 
was "presumed" to be echinococcal in origin, and "stemmed 
certainly from [the veteran's] years in Vietnam," he gave no 
clinical bases or other support for this premise.  A medical 
opinion based on the veteran's reported medical history is 
not probative, especially compared to one based instead on 
objective medical evidence.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).

Finally, the VA examiner, having reviewed the entirety of the 
medical evidence of record including the veteran's service 
medical records, has stated that it was unlikely that the 
veteran's splenectomy resulted from exposure to leeches 
during the veteran's Vietnam service, and that there was no 
definitive evidence that the cyst was echinococcal.  He based 
this opinion on both the pathology and laboratory findings at 
the time of the splenectomy, and the contemporaneous 
operative report.  

Accordingly, service connection for residuals of a 
splenectomy is not warranted.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for residuals of 
splenectomy is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


